Title: Elbridge Gerry to Samuel and John Adams, 21 – 22 July 1776
From: Gerry, Elbridge
To: Adams, John,Adams, Samuel


     
      Dear sirs
      Kings BridgeJuly 21. 1776
     
     I have been fully employed since Thursday Noon in obtaining some Knowledge of the State of the Army and conferring with the different Corps of Officers from the General to the Field officers, and have the pleasure to inform You that they appear to be in high Spirits for Action and agree in Sentiments that the Men’s as firm and determined as they wish them to be, having in View since the Declaration of Independence an object that they are ready to contend for, an object that they will chearfully pursue at the Risque of Life and every valuable Enjoyment.
     The Army including Officers and the Sick are about 18000 strong, and these are posted at Powlis Hook Governors Island which is about half a Mile from the Battery near the Bowling Green, Long Island, New York City, and this post, at which places they have thrown up a great Number of Works some of which exceed any I ever have seen and appear to be well calculated for Defence. In short our Men are so expert at the Shovel and Haw, that they light on every advantageous Spot and in a Day or two produce a Fortification that a few Years ago would have been considered by our Assemblies as a great Undertaking for a Colony and cost it more for the Time spent in considering the Measure than it now Costs the Continent to compleat the Work. It is however necessary that the remaining seven thousand Men should come in and the Harvest being nearly over I hope it will soon be the Case. It is a happy Circumstance that in the Jersies, this Colony and the eastern Ones the Women and Children are endeavouring to supply the places of the Men who are called to defend the Country, and with a Zeal little short of Enthusiasm are exerting themselves in the Field to gather the Harvest and perform the Business which they have heretofore been mostly Strangers to. Surely whilst such a Spirit remains there can be but little Danger of loosing our Cause. Stores of every kind are plenty here excepting Flints, and I shall endeavour to send some from the Massachusetts Bay.
     I most heartily Congratulate You on the Success of our Arms at the Southward; the News reached New York yesterday and was highly relished by the Camp. I wish Mr. Howe could be prevailed on to make his Attack with the Troops he now has. I think he would not find it necessary to be at any further Expence on their Account.
     You will undoubtedly be informed by the General with the Substance of the Intercourse between him and General Howes Adjutant General by Flag of Truce. It seems that Lord Howe is sorry that he did not arrive a Day or two before and thinks he could have prevented the Declaration of Independence. General Howe is desirous of keeping open a Communication with our General and thinks he has made the first Advances to an Accomodation. I suppose he would be glad to amuse him daily, as his Officers who are our prisoners have attempted to amuse Congress, that his Attention to more important Objects may be diverted. He proposed to exchange Master Lovell for Major Skaene, but the General referred him to Congress as the offer originated from thence, And being refused by him must now be confirmed by the same Body.
     I think Things are in a good Way in this Government. The Convention have resolved to raise 6000 Men for the Defence of the Highlands and places adjacent at their own Expence and have applyed to Gen. Washington for the Loan of £20000 for the purpose, the military Chest being low the General could not oblige them but to promote the Measure has lent them 20000 Dollars.
     The important objects of Congress appear to be few and if conducted with Spirit must soon make the united States most formidable to their Enemies.
     In the first place the northern Army must be assisted and in order thereto Schuyler recalled as the good of the Service requires it. I am well informed that the Officers and Soldiers in that Army are dissatisfied at his having the Command and never will have Confidence untill he is removed. The N England Colonies are warm for the Measure and the Officers in general in this Department. This You may depend on that Matters never will go well untill this evil Genius is removed. Why is the honest Wooster censured and tried and finally found faultless and Schuyler unimpeached amidst many Misdemianors. He is exceedingly attached to the present Deputy Commissary Livingston and between them I wish the Continent may not be unnecessarily drained of large Sums of Money. I have seen a Receipt of Mr. L. of £24000 for 4000 bls. pork purchased last April when pork was £4 per barell. He gave his Receipt in June promising to return the pork when called for or to pay the market price at the Time demanded. The Demand was not made untill July and thus has he thrown away or given to his Relative Livingston in one Article £8000. The Quarter Master General was lately applyed to by Schuyler for Cloathing for the naked Men that were taken prisoners at the Cedars, and he gave him an Order for the Cloathing on a Man that lived within three Doors of his House Who had before offered him (Schuyler) the Cloathing 50 per C Cheaper as I am credibly informed than it could be obtained in New York; this he refused and the Men were suffering whilst he was taking this extraordinary Step. He certainly acted a weak or wicked part in giveing Notice of his Intention to Sir John Johnson to take him and thus loosing the Opportunity of securing this dangerous Enemy to America. He has been uniformly obliging to Officers of the Enemy and morose and insolent to our Officers and Men. He has been constantly attached to the proprietary Interest in the middle Colonies and kept in his place by their Influence in Congress, but if he is not to be removed the Army must continue retreating and I expect in a Short Time that they will be in good Quarters in the City of Philadelphia. It gives me Pain to say anything on this Head to my Friends, but if he can be sent to Boston, recalled to answer any Charges that may be brot against him, or otherwise removed, I know it will give them pleasure and certain it is that there is a prospect of Serving the Cause. The Army must be cleansed of the small pox and Cloathing sent for this purpose; if the Quarter Master was directed to send 1000 Suits I think it would be done.
     I have conferred with the General upon the Necessity of giving Bounties to reinlist our Men for the next Campaign, he is very attentive to it and is convinced that the present Offer of ten Dollars is ineffectual. He thinks that 5000 Men may be obtained, and if 20 Dollars is afterwards offered perhaps 5000 more may enlist for 3 Years; but is convinced that nothing less than 20 Dollars and 200 Acres of Land will obtain the Number wanted, and if the Numbers first mentioned should inlist without Land he thinks it would be a Source of constant uneasiness if Lands should be afterwards given unless they also should have it. Upon the whole the Generals Sentiments fully coincide with those of many Gentlemen who were for a generous Bounty. That It will be the most prudent politic and cheapest Method to make a generous offer at first and never to deviate from it, rather than for Congress to bid on itself and prevent Men from inlisting for one Bounty by giving them Hopes that a greater will be hereafter offered. If this Matter is left as it was the last Year We shall run a Risque that may be ruinous and it is now the eleventh Hour; indeed there is a difficulty in Congress coming at the Land which I mentioned to the General. He thinks it may be easily removed and has promised his Sentiments in writing against my Return. I think it ought not however to be omitted a Moment longer.
     A third Thing is Cloathing which I find will be greatly wanted in the Army, in addition to what has been done. I wish the Assemblies and Conventions could be immediately called on for an Estimate of the Cloathing that Congress may depend on their manufacturing or purchasing for the Army. This would be acting understandably and I think it would be a fresh Stimulus to the Assemblies and a Hint that the Measure is important. Pray carry in a short Resolve and the Business is done in a Second. If the paymasters of the Regiments were directed to procure Frocks of Oznabrigs which is plenty in Philadelphia the Soldiers would save their Cloathing and pay for them out of their Wages.
     The fourth Thing is an Augmentation of the Army at New York. By undoubted Intelligence it is the Intent of the Enemy to aim at taking a Ridge about 12 Miles from Kings Bridge which runs from River to River and thus endeavour to cut off the Communication between the Camp and the eastern Colonies. General Mifflin is of opinion that 5000 Men added to the 25000 already ordered here will enable the General to possess himself of the Ridge, and I am certain that not a Man less will answer the purpose. It is not worth while to starve the Campaign for such an inconsiderable Number, and I am for bringing them from the NE Colonies and letting the Army know that We expect them to beat these Fellows at all Events. I cannot see the Necessity of keeping two Regiments at Rhode Is­land and am for ordering one of them to this place. The Augmentation of the flying Camp, plan of foreign Treaty, Manufactory of Flints, Resolve for obtaining the Lead on Houses thro’ out the Continent, and Loan office Resolves I conclude are nearly finished, at least that they are vigourously pursued. Would it not be a good Measure to propose to the French Court to supply with Grain their Army in the West Indies and to impower them to employ suitable persons in the States for that purpose who shall be supplyed by Congress with Money and Ship it in their own Vessels; Whilst they are to make Returns by allowing Us a Factor in their Kingdom to purchase Arms or other military Stores to a certain Amount who is to be furnished by their Court with Money for that purpose. This would be a speedy Way of coming at Arms and Ammunition, and open a Channel for a Breach with Britain. I have not yet received a Copy of the Confederation.
     Pray Subscribe for me the Articles Declaration of Independence if the same is to be signed as proposed. I think We ought to have the privilege when necessarily absent of voting and signing by proxy.
     
     
      Monday Morn. 22 July
     
     I have seen some Members of the York Convention and am to dine at White Plains this day. I have a plan in View for obtaining in a short Time a Number of brass Cannon and Howitzer that I think will be adopted by the Convention and will be Very useful. It will be privately put on Foot by the Members I have seen and may Supply Us with an Article that We have not been able to procure and is exceedingly necessary. A Mr. Wybert recommended as an Engineer by the War Office if I rightly remember, is a very useful Man and does great Service here. He mentions a Monseiur DeSaint Martin as an able Officer of Artillery which General Mifflin tells me is exceedingly Wanted. Pray appoint him to a Captaincy which Will do to begin with and send him to the Camp here. Mifflin is very desirous of its being done speedily.
     
      I think it Time to conclude in Haste and remain sirs your Assured Friend and very huml. Sert.
      Elbridge Gerry
     
     
      P.S. Mon. Martin lives with a Mr. Dusheman in Philadelphia.
     
    